Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The restriction requirement is being withdrawn and the non-elected claims rejoined and allowed with the elected invention.  The prior art of record effectively sets forth the state of the art, but fails to describe, teach or suggest the claimed invention.  Namely, wherein the phase shift film has a first layer, a second layer, and a third layer, wherein, among the first layer, the second layer, and the third layer, the first layer is closest to the transparent substrate and the third layer is farthest from the transparent substrate, wherein refractive indexes ni, n2, and n3 of the first layer, the second layer, and the third layer, respectively, at a wavelength of an exposure light of an ArF excimer laser satisfy relations of ni<n2 and n2>n3, and wherein extinction coefficients ki, k2, and k3 of the first layer, the second layer, and the third layer, respectively, at a wavelength of the exposure light satisfy a relation of ki>k2>k3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737